Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-21 are pending. Claims 1 and 17 are amended.
 	
Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the claims are not directed to an abstract idea because the processing of bet orders provides a system that cannot be performed as purely human activity. The real-time processing of bet orders and the generation of standardized bet contracts are performed with the speed and volume that is only available using the system.
	The Office asserts that per MPEP 2106.05(f): "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).

	The Office again notes MPEP 2106.05(f) as previously cited and also fails to see where MPEP 2016.05(a) supports the applicant’s position as applicant has not provided any further explanation of its relevance to the limitations at issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A bet exchange system comprising:
	a data network connection to communicate over a data network with a plurality of client devices associated with a plurality of contestants entered in a contest based on a real-life event, the client devices having a display;
	a system database configured to store bet records and executable programs
configured to receive and send communications over the data network, and to perform program functions of the bet exchange system;
a plurality of bet orders received electronically over the data network from the client devices, where the bet orders include digital data corresponding to buy orders and sell orders for bet-for positions on a bet event in a real-life event occurring and bet-against positions to bet on the bet event in the real-life event not occurring, each bet order having a limit amount; and
	a processor configured to execute the executable instructions that perform the
program functions of the bet exchange system, the program functions including:
		a bet exchange core module configured to match buy orders with sell 	orders, the buy orders including buy-to-open (BTO) orders and the sell 	orders  including sell-to-open (STO) orders, and to generate instances of 	two-party standardized bet contracts each having a bet-for position and a 	bet-against position on the bet event, each standardized bet contract 	comprising a bet event identifier and a standardized payout amount, where 	the bet exchange core module compares the limit amount of the bet orders 	to determine a trade amount for a match that does not exceed the limit 	amounts of the bet orders, where the trade amount is a last trade value for 	each standardized bet contract as the standardized bet contracts are 	generated; and
		a user interface module configured to communicate the last trade value 	to the client devices for display to contestants entering bet information on a 	bet exchange client application executing on the client devices; and
		a fulfillment module configured to manage a transfer of an amount 	based on a final trade value of the instances of standardized bet contract 	and the standardized payout amount to the contestants holding bet-for 	positions when the bet event has occurred or to the contestants holding 	bet-against positions when the bet event has not occurred.


17. A non-transitory, computer-implemented method on a bet exchange system operating on a server and having a system database, the method comprising:
	receiving a plurality of bet orders over a data network from a plurality of client devices associated with a plurality of contestants entered in a contest based on a real-life event, where the bet orders include digital data indicative of buy orders and sell orders for bet-for positions on a bet event in a real-life event occurring and bet-against positions to bet on the bet event in the real-life event not occurring, each bet order having a limit amount and an order type of buy-to-open ("BTO'') order to open bet- for positions or a sell-to-open ("STO'') order to open bet-against positions;
	comparing the limit amount of the BTO orders with the limit amount of the STO orders to determine a trade amount for a match between BTO and STO orders where the trade amount is based on the limit amount of the BTO order or the STO order;
	generating an instance of a two-party standardized bet contract when the trade amount of a match between one of the BTO orders and one of the STO orders is less than or equal to a value based on the limit amounts of the BTO order and the STO order, where the BTO order and the STO order in the standardized bet contracts become a bet-for position and a bet-against position, respectively, for the contestants that sent the bet orders, where each standardized bet contract comprises a bet event identifier and a standardized payout amount, and each instance of a standardized bet contract further includes the bet-for position and the bet-against position on the bet event, where the trade
amount is a last trade value for each standardized bet contract as the standardized bet contracts are generated;
	communicating the last trade value to the client devices for display to contestants entering bet information on a bet exchange client application executing on the client devices; and
	settling the instances of standardized bet contracts by transferring an amount based on a final trade value of the instances of standardized bet contract and the standardized payout amount to the contestants holding bet-for positions when the bet event has occurred or to the contestants holding bet-against positions when the bet event has not occurred.

The abstract idea is highlighted with bold type in each of claims 1 and 17. The abstract ideas represent Certain Methods of Organizing Human Activity including agreements in the form of contracts as well as managing personal behavior or relationships or interactions between people including social activities (betting, wagering).
	This judicial exception is not integrated into a practical application because the additional limitations represent the application of the abstract idea by a computer or merely using a computer as a tool by claiming a system and non-transitory computer-readable medium with components for communications, storing and processing of data . 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations/components do not perform any activities that are not already well-understood, routine and conventional per MPEP 2106.05(d) such as:
	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec;
	Performing repetitive calculations, Flook;
	Electronic recordkeeping, Alice Corp; 
	Storing and retrieving information in memory, Versata; and
	Recording a customer’s order, Apple, Inc. v. Ameranth.

	The dependent claims merely add additional narrowing limitations to the abstract idea and therefore the claims as a whole do not amount to more than the abstract idea.

The closest prior art is:

Burgis:
[0080] Generally, each trading order 152 that a user requests to be placed 
on trading platform 20 is based on at least one betting product 150, such as 
described above regarding the example betting product 150 and trading orders 
152 to buy and sell the betting product 150.  Each betting product 150 has a 
risk factor 330 (see FIG. 2) which generally represents the actual or estimated 
maximum number of "ticks" for which the user may be liable on a particular 
betting product 150.  A "tick" may represent the type of scoring unit upon 
which a betting product 150 is based, such as, for example, a run (such as in 
cricket or baseball, for example), goal (such as in soccer or hockey, for 
example), point (such as in American football, basketball, or rugby, for 
example), minute (such as for a betting product 150 regarding the time of the 
first goal in a soccer match, for example), shirt number (such as for a betting 
product 150 regarding the total of the shirts numbers of the goal scorers in a 
soccer match, for example), or stroke (such as a golf stroke, for example).  It 
should be understood that a tick may represent any number or fraction of such 
scoring units.  For example, in a betting product 150 regarding the score of an 
American football match, each tick may represent one point, and in a betting 
products 150 regarding the score of a soccer match, each tick may represent 0.1 
goals.  In the examples used throughout the remainder of this disclosure, it is 
assumed that each tick represents one scoring unit.

Ginsberg:
Brief Summary Text - BSTX (2): 
    The present invention relates to real-time interactive wagering on event 
outcomes.  Event outcomes may be based on, for example, financial markets and 
indices, sporting and entertainment events, political events, games of chance, 
and natural phenomena such as weather and earthquakes.  Wagers can be of a 
fixed-odds type or a spread-bet type (both described further below).  Wagers 
can be placed on, for example, the change in the Consumer Price Index for a 
given month; a nation's Gross Domestic Product (GDP); a casino's payout or 
winnings at blackjack over a given period; the team that will win baseball's 
World Series; the actor that will win an Academy Award; and the price movement 
of individual stocks, gold, commodities, or any real-time index.  Events on 
which wagers can be placed include both those with known and unknown outcome 
probabilities.  The present invention does not, however, involve trading of 
financial instruments.

Holte:
ABSTRACT: 
 
   A commodities options trading game is provided in which the simulated 
market, which determines whether the value of the simulated commodities options 
rise or fall, is determined by a real event occurring outside the game being 
played.  In a preferred embodiment, the event from which the simulated market 
is derived is a real-life sporting event, such as a professional basketball, 
football, or baseball game.  Preferably a host calculator or computer generates 
the initial option prices and displays the information to a plurality of player 
stations.  After play begins, the host computer updates the options prices 
using formula based on the current score, time remaining and a other 
empirically determined factors.  The players buy and sell options in response 
to the momentum of the market.  At the conclusion of the sporting event, the 
options are cashed in for their intrinsic value and the player with the most 
accumulated wealth is declared the winner.

Kennedy:
[0033] There are several ways in which the brokerage process can operate 
within the above-described wagering exchange system 100, all of which can be 
easily implemented by the exchange 110.  As a first non-limiting example, 
wagers can go straight to an inter broker market.  In this scenario, the 
broker's only purpose in the exchange process is to submit all wager requests 
made by their clients.  Under this system, all wager requests made by market 
participants will be matched up with opposite wager requests from fellow 
participants (for example, a buy order from one bettor is matched with a sell 
order from another).  Those wager requests that cannot be matched up will go 
straight to the exchange to be settled at a reduced price set by the exchange.  
All market participants will receive the same price for their wager request, 
which will be the average between the wagers settled by fellow market 
participants and those that were settled by the exchange. 

Lutnick - US 20120221456 A1 
SYSTEM AND METHODS FOR FACILITATING OPTIONS AND/OR FUTURES 
[0068] In some embodiments, each binary option may be for a payout value of 
100 dollars.  Any number of such contracts may be traded in such increments.  
Such an increment is given as an example only.  Multiple payout values of a 
same binary option may be traded.  A quote for the binary option may be based 
on a standard payout value such as 100 dollars.

	
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694